        CASE 0:17-cv-00187-DSD-ECW Document 43 Filed 10/01/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                              Civil No. 17-cv-00187 (DSD/BRT)

UNITED STATES OF AMERICA,                    )
ex rel. JESS KRUCHOSKI AND                   )
LUKE TORNQUIST,                              )
                                             )
                        Plaintiffs,          )
                                             )
                        v.                   )
                                             )
MIMEDX GROUP, INC.,                          )
                                             )
                        Defendant.           )



     THE UNITED STATE’S UPDATED NOTICE REGARDING REQUEST FOR
           VOLUNTARY DISMISSAL OF PLAINTIFF KRUCHOSKI


         On July 10, 2019, Dkt. No. 42, the United States notified the Court that it did not

consent to the voluntary dismissal of Plaintiff Jess Kruchoski, Dkt. No. 40, based on new

information in the case since the United States declined intervention and Kruchoski filed

his dismissal notice. 1 See 31 U.S.C. § 3730(b)(1). Since that time, The United States has

been working with the parties toward resolving the case. In light of this, the United States

will notify the Court by December 31, 2019, regarding the status of the ongoing discussions

and its position on consent to Kruchoski’s dismissal.




1
    Plaintiff Tornquist has not filed a notice of voluntary dismissal.
    CASE 0:17-cv-00187-DSD-ECW Document 43 Filed 10/01/19 Page 2 of 2



Dated: October 1, 2019                 JOSEPH H. HUNT
                                       Assistant Attorney General

                                       ERICA H. MACDONALD
                                       United States Attorney

                                       s/ Ann M. Bildtsen

                                       BY: ANN M. BILDTSEN
                                       Assistant U.S. Attorney
                                       Attorney ID No. 271494
                                       600 U.S. Courthouse
                                       300 S. Fourth Street
                                       Minneapolis, MN 55415
                                       Ann.Bildtsen@usdoj.gov
                                       (612) 664-5600

                                       MICHAEL D. GRANSTON
                                       SARA MCLEAN
                                       GREGORY A. MASON
                                       U.S. Department of Justice
                                       P.O. Box 261, Ben Franklin Station
                                       Washington D.C. 20044
                                       Telephone: (202) 514-9472

                                       Attorneys for the United States




                                   2
